DETAILED ACTION
Remarks
This office action is in response to the application filled on 7/29/2019. Claims 1-20 are pending and examined below. 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
As of date of this action, IDS filled has been annotated and considered.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 14 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2015/0323932 (“Paduano”). 
Regarding claim 1, Paduano discloses a method of generating flight paths for navigating an aircraft (see [0043], where “The AACU system, which functions as a form of supervisory control system, generally comprises, for example: …. route and trajectory planner for generating vehicle path commands;”; see also [0048], where “the AACU system may be , comprising: 
hovering the aircraft at a predetermined hover point, wherein the predetermined hover point corresponds to a first (see fig 2, where 218 is the rally point, 220 is the initial point and 222 is the notification point; aircraft is hovered on 222/214 then start landing/touching down. see also fig 3a, where designated and alternate landing zone and flight path is shown. First landing waypoint is in between vertical arrow showing “30 second to TD” and “10 second to TD”. see also [0048], where “the AACU system may be further capable of generating complete paths from launch to landing (or touchdown)”; see also [0062], where “the aerial vehicle 102 may begin scanning using the sensor package to detect, for example, terrain features and large obstacles.”; Designated landing zone is scanned for obstacles/feasibility before landing. Does not move forward along the designated landing path if there is obstacle on the designated landing zone. So aircraft is scanning the area/zone before moving forward. Scanning an area before moving forward is interpreted as hovering at a point/location. see also [0061] and [0112]); 
scanning, by one or more sensors associated with the aircraft, at least a portion of a first flight path of the first trajectory (see [0043], where “The AACU system, which functions as a form of supervisory control system, generally comprises, for example: (1) a sensor package to accomplish detection of obstacles and perception of physical features and their properties”; see also [0048], where “The AACU system may be configured to avoid obstacles (both static and dynamic) in flight, as well as in the descent-to-land phase, in a potentially satellite-denied  may begin scanning using the sensor package to detect, for example, terrain features and large obstacles.”; see also [0047] and [0095]); 
using sensor data obtained by the one or more sensors, determining that an obstacle obstructs the first flight path of the first trajectory (see [0042], where “Another objective of the AACU system is threat and/ or obstacle detection and avoidance, autonomous landing site selection”; see also [0088], where “The trajectory generation scheme also continuously improves and optimizes trajectories based on the criteria specified. It quickly produces and iterates on a new commanded path that avoids any detected obstacles and that the vehicle can follow.”; see also [0048]), wherein the first flight path begins at the first (see fig 3a-b, where landing start from 222 point for route 304, designated touchdown point. see also fig 2, where route 206 start touchdown/landing from notification point, 222); 
responsive to determining that the obstacle obstructs the first flight path (see [0040], where “sensor suite mounted on vehicle platforms, together with software that facilitates the planning, sensing and avoidance functions.”; see also [0048], where “The AACU system may be configured to avoid obstacles (both static and dynamic) in flight, as well as in the descent-to-land phase”), 
using the sensor data, determining a second (claim limitation was interpreted as if an obstacle is identified on the predetermined path (first flight path, 410 of Applicant’s fig 4A) from sensor data, then a second takeoff waypoint (second flight path, 426 of fig 4A) is determined (see at least [0072] of PGPUB of submitted specification). see Paduano fig 3a-c, where 304 is the designated landing point and arrow from 222 to 304 shows the designated route for landing. 306 and 308 is the alternate landing points and arrows from 222 to 306 and 222 to 308 show the alternate routes for landing at 306/308. Second landing waypoint is in between vertical arrow showing “30 second to TD” and “10 second to TD”. First and second waypoints are different since the designated route and the alternate route do not follow all the same path. Alternate route is determined based on the infeasibility e.g. obstacles identified by sensor on/en route to predetermined landing point. Alternate corresponds to second. see also [0062], where “For example, turning now to FIGS. 3a through 3c, when the aerial vehicle 102 is a first predetermined distance from the touchdown zone (e.g., 1 km) and/or a first predetermined time from the touchdown zone (e.g., 55 seconds), the aerial vehicle 102 may begin scanning using the sensor package to detect, for example, terrain features and large obstacles. When the aerial vehicle 102 is a second predetermined distance from the touchdown zone (e.g., 400 m) and/or a second predetermined time from the touchdown zone (e.g., 30 seconds), the aerial vehicle 102 determines whether the designated touchdown zone 304 is feasible. If the AACU system determines that the designated touchdown zone 304 is infeasible, the AACU system may identify one or more alternate touchdown zones , and 
 changing the first flight path of the first trajectory in accordance with the second (see [0055], where “the trajectory planner sends trajectory commands to the flight control system to guide it to the rally waypoint”; see also [0062], where “For example, turning now to FIGS. 3a through 3c, when the aerial vehicle 102 is a first predetermined distance from the touchdown zone (e.g., 1 km) and/or a first predetermined time from the touchdown zone (e.g., 55 seconds), the aerial vehicle 102 may begin scanning using the sensor package to detect, for example, terrain features and large obstacles. When the aerial vehicle 102 is a second predetermined distance from the touchdown zone (e.g., 400 m) and/or a second predetermined time from the touchdown zone (e.g., 30 seconds), the aerial vehicle 102 determines whether the designated touchdown zone 304 is feasible. If the AACU system determines that the designated touchdown zone 304 is infeasible, the AACU system may identify one or more alternate touchdown zones 306”; see also [0066], where “The dynamic route planner 506 may similarly provide route and task data to the motion planner 504 based on data ( e.g., constraints) received from the vehicle dynamics lookup module 510. The motion Based on the feasibility determination of pre-determined route, alternate (second) route is generated. And flight path is changed to alternate route to avoid sensor identified obstacles on the route.); and 
causing the aircraft to follow the second flight path of the second trajectory from the second (see [0065], where “At Step 414, an alternate touchdown zone may be provided, directing the aerial vehicle 102 to land at said alternate touchdown zone at Step 410.”; see [0084], where “The route feeder may then form and publish the waypoints, in the form of a mission command. The trajectory planner may receive these waypoints and adjust its trajectory accordingly.”).
Paduano does not explicitly disclose takeoff. 
However Paduano discloses a software for auto/pilot mode sequence for completing takeoff (see [0056], where “To maintain identical software for both autonomous and piloted mode scenarios, the following sequence of events may be employed to navigate the aerial vehicle 102 to the initial point 220: … the pilot completes takes off; (3) the mission sequencer detects that the aerial vehicle 102 has taken off without a launch command”; see also [0024], 
Thus, it would have been obvious to a person of ordinary skill in the art to modify Paduano with also having the aircraft taken off by generating alternate takeoff points (and trajectory of the aircraft) based on the sensor data for avoiding collision during takeoff.
Regarding claim 14, Paduano further discloses a system for generating flight paths for navigating an aircraft (see [0043], where “The AACU system, which functions as a form of supervisory control system, generally comprises, for example: …. route and trajectory planner for generating vehicle path commands;”; see also [0048], where “the AACU system may be further capable of generating complete paths from launch to landing ( or touchdown)”), comprising: 
an aircraft (see fig 1, where 102 is an aircraft) comprising: 
one or more sensors (see [0012], where “an autonomous aerial system comprises: …. wherein the supervisory control system is configured to generate flight control signals data based on data gathered by a sensor package”; see also [0020], where “the sensor package includes (1) a radio altimeter, (2) electro optical and/or infrared imagers, and (3) a light detection and ranging device.”; see also [0025], where “sensor suite that is physically mounted on the aerial vehicle.”); and 
a computing device having a processor and memory storing instructions executable by the processor (see [0070], where “the AACU system may employ a processor operatively coupled to (1) a memory/data storage, (2) one or more sensors, and/or (3) other systems  may further comprise a user interface (e.g., via a HIS device) allowing an operator (e.g., either human or computer implemented, either of which may be local or remote) to input commands, control operation, and/or adjust settings of AACU system.”) to: 
hover the aircraft at a predetermined hover point, wherein the predetermined hover point corresponds to a first (see fig 2, where 218 is the rally point, 220 is the initial point and 222 is the notification point; aircraft is hovered on 222/214 then start landing/touching down. see also fig 3a, where designated and alternate landing zone and flight path is shown. Fist landing waypoint is in between vertical arrow showing “30 second to TD” and “10 second to TD”. see also [0048], where “the AACU system may be further capable of generating complete paths from launch to landing (or touchdown)”; see also [0062], where “the aerial vehicle 102 may begin scanning using the sensor package to detect, for example, terrain features and large obstacles.”; Designated landing zone is scanned for obstacles/feasibility before landing. Does not move forward along the designated landing path if there is obstacle on the designated landing zone. So aircraft is scanning the area/zone before moving forward. Scanning an area before moving forward is interpreted as hovering at a point/location. see also [0061] and [0112]); 
scan, by one or more sensors associated with the aircraft, at least a portion of a first flight path of the first trajectory (see [0043], where “The AACU system, which functions as a form of supervisory control system, generally comprises, for example: (1) a sensor package to accomplish detection of obstacles and perception of physical features and their properties”; see also [0048], where “The AACU system may be configured to avoid obstacles (both static and dynamic) in flight, as well as in the descent-to-land phase, in a potentially satellite-denied environment. Further, a consideration of the AACU system is the approach, descent, and landing phase, so the intent for obstacle avoidance is to consider navigation in low-level flight envelopes. Such obstacles could be static (e.g., towers, trees, building, etc.) or dynamic, (e.g., no fly zones due to enemy activity, other vehicles, etc.).”; see also [0062], where “the aerial vehicle 102 may begin scanning using the sensor package to detect, for example, terrain features and large obstacles.”; see also [0047] and [0095]); 
using sensor data obtained by the one or more sensors, determine that an obstacle obstructs the first flight path of the first trajectory (see [0042], where “Another objective of the AACU system is threat and/or obstacle detection and avoidance, autonomous landing site selection”; see also [0088], where “The trajectory generation scheme also continuously improves and optimizes trajectories based on the criteria specified. It quickly produces and iterates on a new commanded path that avoids any detected obstacles and that the vehicle can follow.”; see also [0048]), wherein the first flight path begins at the first (see fig 3a-b, where landing start from 222 point for route 304, designated touchdown point. see also fig 2, where route 206 start touchdown/landing from notification point, 222); 
responsive to determining that the obstacle obstructs the first flight path (see [0040], where “sensor suite mounted on vehicle platforms, together with software that facilitates the planning, sensing and avoidance functions.”; see also [0048], where “The AACU system may be configured to avoid obstacles (both static and dynamic) in flight, as well as in the descent-to-land phase”), 
using the sensor data, determine a second (claim limitation was interpreted as if an obstacle is identified on the predetermined path (first flight path, 410 of Applicant’s fig 4A) from sensor data, then a second takeoff waypoint (second flight path, 426 of fig 4A) is determined (see at least [0072] of PGPUB of submitted specification). see Paduano fig 3a-c, where 304 is the designated landing point and arrow from 222 to 304 shows the designated route for landing. 306 and 308 is the alternate landing points and arrows from 222 to 306 and 222 to 308 show the alternate routes for landing at 306/308. Second landing waypoint is in between vertical arrow showing “30 second to TD” and “10 second to TD”. First and second waypoints are different since the designated route and the alternate route do not follow all the same path. Alternate route is determined based on the infeasibility e.g. obstacles identified by sensor on/en route to predetermined landing point. Alternate corresponds to second. see also [0062], where “For example, turning now to FIGS. 3a through 3c, when the aerial vehicle 102 is a first predetermined distance from the touchdown zone (e.g., 1 km) and/or a first predetermined time from the touchdown zone (e.g., 55 seconds), the aerial vehicle 102 may begin scanning using the sensor package to detect, for example, terrain , and 
change the first flight path of the first trajectory in accordance with the second (see [0055], where “the trajectory planner sends trajectory commands to the flight control system to guide it to the rally waypoint”; see also [0062], where “For example, turning now to FIGS. 3a through 3c, when the aerial vehicle 102 is a first predetermined distance from the touchdown zone (e.g., 1 km) and/or a first predetermined time from the touchdown zone (e.g., 55 seconds), the aerial vehicle 102 may begin scanning using the sensor package to detect, for example, terrain features and large obstacles. When the aerial vehicle 102 is a second predetermined distance from the touchdown zone (e.g., 400 m) and/or a second predetermined time from the touchdown zone (e.g., 30 seconds), the aerial vehicle 102 Based on the feasibility determination of pre-determined route, alternate route is generated. And flight path is changed to alternate route to avoid sensor identified obstacles on the route.); and 
cause the aircraft to follow the second flight path of the second trajectory from the second  (see [0065], where “At Step 414, an alternate touchdown zone may be provided, directing the aerial vehicle 102 to land at said alternate touchdown zone at Step 410. Alternatively, the aerial vehicle 102 may be waved off, causing the aerial vehicle 102 to proceed to wave-off at 416.”; see [0084], where “The route feeder may then form and publish the waypoints, in the form of a mission command. The trajectory planner may receive these waypoints and adjust its trajectory accordingly.”).

However Paduano further discloses a software for auto/pilot mode sequence for completing takeoff (see [0056], where “To maintain identical software for both autonomous and piloted mode scenarios, the following sequence of events may be employed to navigate the aerial vehicle 102 to the initial point 220: … the pilot completes takes off; (3) the mission sequencer detects that the aerial vehicle 102 has taken off without a launch command”; see also [0024], where “In certain aspects, said aerial vehicle may be a vertical take-off and landing aerial vehicle.”; see also [0035]). The intent of this is to eventually use the software for both takeoff and landing of an aircraft. 
Thus, it would have been obvious to a person of ordinary skill in the art to modify Paduano with also having the aircraft taken off by generating alternate takeoff points (and trajectory of the aircraft) based on the sensor data for avoiding collision during takeoff.
Regarding claim 18, Paduano further discloses a non-transitory computer readable medium having stored thereon instructions, that when executed by one or more processors of a computing device (see [0043], where “The AACU system, which functions as a form of supervisory control system, generally comprises, for example: …. route and trajectory planner for generating vehicle path commands;”; see also [0048], where “the AACU system may be further capable of generating complete paths from launch to landing ( or touchdown)”; see also [0070], where “the AACU system may employ a processor operatively coupled to (1) a memory/data storage, (2) one or more sensors, and/or (3) other systems disclosed herein or those known in the art. For example, to process and manipulate data, a processor may be equipped to run software that may be stored to ROM, RAM, or one or more other computer  may further comprise a user interface (e.g., via a HIS device) allowing an operator (e.g., either human or computer implemented, either of which may be local or remote) to input commands, control operation, and/or adjust settings of AACU system.”), cause the computing device to perform functions comprising: 
hovering an aircraft at a predetermined hover point, wherein the predetermined hover point corresponds to a first (see fig 2, where 218 is the rally point, 220 is the initial point and 222 is the notification point; aircraft is hovered on 222/214 then start landing/touching down. see also fig 3a, where designated and alternate landing zone and flight path is shown. Fist landing waypoint is in between vertical arrow showing “30 second to TD” and “10 second to TD”. see also [0048], where “the AACU system may be further capable of generating complete paths from launch to landing (or touchdown)”; see also [0062], where “the aerial vehicle 102 may begin scanning using the sensor package to detect, for example, terrain features and large obstacles.”; Designated landing zone is scanned for obstacles/feasibility before landing. Does not move forward along the designated landing path if there is obstacle on the designated landing zone. So aircraft is scanning the area/zone before moving forward. Scanning an area before moving forward is interpreted as hovering at a point/location. see also [0061] and [0112]); 
scanning, by one or more sensors associated with the aircraft, at least a portion of a first flight path of the first trajectory (see [0043], where “The AACU system, which functions as  may begin scanning using the sensor package to detect, for example, terrain features and large obstacles.”; see also [0047] and [0095]); 
using sensor data obtained by the one or more sensors, determining that an obstacle obstructs the first flight path of the first trajectory (see [0042], where “Another objective of the AACU system is threat and/ or obstacle detection and avoidance, autonomous landing site selection”; see also [0088], where “The trajectory generation scheme also continuously improves and optimizes trajectories based on the criteria specified. It quickly produces and iterates on a new commanded path that avoids any detected obstacles and that the vehicle can follow.”; see also [0048]), wherein the first flight path begins at the first (see fig 3a-b, where landing start from 222 point for route 304, designated touchdown point. see also fig 2, where route 206 start touchdown/landing from notification point, 222);
 responsive to determining that the obstacle obstructs the first flight path (see [0040], where “sensor suite mounted on vehicle platforms, together with software that facilitates the , 
using the sensor data, determining a second (claim limitation was interpreted as if an obstacle is identified on the predetermined path (first flight path, 410 of Applicant’s fig 4A) from sensor data, then a second takeoff waypoint (second flight path, 426 of fig 4A) is determined (see at least [0072] of PGPUB of submitted specification). see Paduano fig 3a-c, where 304 is the designated landing point and arrow from 222 to 304 shows the designated route for landing. 306 and 308 is the alternate landing points and arrows from 222 to 306 and 222 to 308 show the alternate routes for landing at 306/308. Second landing waypoint is in between vertical arrow showing “30 second to TD” and “10 second to TD”. First and second waypoints are different since the designated route and the alternate route do not follow all the same path. Alternate route is determined based on the infeasibility e.g. obstacles identified by sensor on/en route to predetermined landing point. Alternate corresponds to second. see also [0062], where “For example, turning now to FIGS. 3a through 3c, when the aerial vehicle 102 is a first predetermined distance from the touchdown zone (e.g., 1 km) and/or a first predetermined time from the touchdown zone (e.g., 55 seconds), the aerial vehicle 102 may begin scanning using the sensor package to detect, for example, terrain features and large obstacles. When the aerial vehicle 102 is a second predetermined distance from the touchdown zone (e.g., 400 m) and/or a second predetermined time from the , and 
changing the first flight path of the first trajectory in accordance with the second (see [0055], where “the trajectory planner sends trajectory commands to the flight control system to guide it to the rally waypoint”; see also [0062], where “For example, turning now to FIGS. 3a through 3c, when the aerial vehicle 102 is a first predetermined distance from the touchdown zone (e.g., 1 km) and/or a first predetermined time from the touchdown zone (e.g., 55 seconds), the aerial vehicle 102 may begin scanning using the sensor package to detect, for example, terrain features and large obstacles. When the aerial vehicle 102 is a second predetermined distance from the touchdown zone (e.g., 400 m) and/or a second predetermined time from the touchdown zone (e.g., 30 seconds), the aerial vehicle 102 determines whether the designated touchdown zone 304 is feasible. If the AACU system determines that the designated touchdown zone 304 is infeasible, the AACU system may Based on the feasibility determination of pre-determined route, alternate route is generated. And flight path is changed to alternate route to avoid sensor identified obstacles on the route.); and 
causing the aircraft to follow the second flight path of the second trajectory from the second (see [0065], where “At Step 414, an alternate touchdown zone may be provided, directing the aerial vehicle 102 to land at said alternate touchdown zone at Step 410. Alternatively, the aerial vehicle 102 may be waved off, causing the aerial vehicle 102 to proceed to wave-off at 416.”; see [0084], where “The route feeder may then form and publish the waypoints, in the form of a mission command. The trajectory planner may receive these waypoints and adjust its trajectory accordingly.”).
Paduano does not explicitly disclose takeoff. 
 has taken off without a launch command”; see also [0024], where “In certain aspects, said aerial vehicle may be a vertical take-off and landing aerial vehicle.”; see also [0035]). The intent of this is to eventually use the software for both takeoff and landing of an aircraft. 
Thus, it would have been obvious to a person of ordinary skill in the art to modify Paduano with also having the aircraft taken off by generating alternate takeoff points (and trajectory of the aircraft) based on the sensor data for avoiding collision during takeoff.

For purposes of clarity, for dependent claims, Paduano does not explicitly have the second takeoff/flight path. However Paduano discloses alternate landing/touchdown zone and path toward the alternate landing. When it comes the rest of the limitation, Paduano will be cited for second takeoff/flight path.

Claim(s) 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2015/0323932 (“Paduano”), as applied to claim 1 above, and further in view of US 2020/0073412 (“Mcnair”). 
Regarding claim 2, Paduano further discloses a method, wherein determining the second  waypoint comprises: 
using the sensor data to determine that substantially no portion of an obstacle falls within an area defined by (i) a potential second (see [0047], where “If the COP designated touchdown zone (TZ) 106 is deemed unsuitable for touchdown, an alternate touchdown zone (ATZ) 108 may be identified.”; see also [0048], where “The AACU system may be configured to avoid obstacles (both static and dynamic) in flight, as well as in the descent-to-land phase, in a potentially satellite-denied environment. Further, a consideration of the AACU system is the approach, descent, and landing phase, so the intent for obstacle avoidance is to consider navigation in low-level flight envelopes. Such obstacles could be static (e.g., towers, trees, building, etc.) or dynamic, (e.g., no fly zones due to enemy activity, other vehicles, etc.).”; see also [0088], where “Given an initial path from the mission planner, the motion planner computes trajectories based on multiple objectives including proximity to obstacles, desired landing vector (based on wind direction), vehicle dynamics, and localization accuracy. The trajectory generation scheme also continuously improves and optimizes trajectories based on the criteria specified. It quickly produces and iterates on a new commanded path that avoids any detected obstacles and that the vehicle can follow.”); and 
selecting the potential second (see [0042], where “Another objective of the AACU system is threat and/ or obstacle detection and avoidance,”; see also [0048], where “The AACU system may be configured to avoid obstacles (both static and dynamic) in flight”; see also [0088], .
Paduano does not explicitly disclose takeoff. 
However Paduano further discloses a software for auto/pilot mode sequence for completing takeoff (see [0056], where “To maintain identical software for both autonomous and piloted mode scenarios, the following sequence of events may be employed to navigate the aerial vehicle 102 to the initial point 220: … the pilot completes takes off; (3) the mission sequencer detects that the aerial vehicle 102 has taken off without a launch command”; see also [0024], where “In certain aspects, said aerial vehicle may be a vertical take-off and landing aerial vehicle.”; see also [0035]). The intent of this is to eventually use the software for both takeoff and landing of an aircraft. 
Thus, it would have been obvious to a person of ordinary skill in the art to modify Paduano with also having the aircraft taken off by generating alternate takeoff points (and trajectory of the aircraft) based on the sensor data for avoiding collision during takeoff.
Paduano discloses a method wherein touchdown zone is determined based on the physical characteristics of the designated touchdown zone (see [0017], where “In certain aspects, said supervisory control system may be configured to determine, using said sensor package, whether the designated touchdown zone is feasible, based at least in part on a physical characteristic of the designated touchdown zone.”). 
Paduano does not explicitly disclose the following limitation: a clearance zone associated with a size of the aircraft.
 Mcnair discloses a method for aircraft takeoff and landing, wherein a clearance zone associated with a size of the aircraft (see [0022], where “VTOL aircraft exist in a variety of different sizes and shapes and, as such, appropriate locations within the landing area for take-off or landing events can vary with the sizes and shapes of the aircraft.”).
Before the effective filling date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have modified Paduano to incorporate the teachings of Mcnair by including the above feature, a clearance zone associated with a size of the aircraft, for efficiently using the landing area by dynamically monitoring the landing area and also ensuring the safety (avoid collision) during landing by maintaining enough distance between aircraft and obstacle.

Claim(s) 3 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2015/0323932 (“Paduano”), as applied to claim 1 above, and further in view of US 2010/0274419 (“Lacombe”). 
Regarding claim 3, Paduano further discloses a method, wherein the second trajectory is a (see [0016], where “In certain aspects, said one or more routes may comprise (1) a launch route, (2) an approach route, and (3) a flight route.”; launch, approach and flight routes have different flight route/method/protocol. Each of them is interpreted as separate protocol. See also fig 3a, where First flight path (designated flight path for landing at 304) is shown by arrow from 222 to 304. Second trajectory (alternate flight path for landing at , the method comprising: 
after causing the aircraft to follow the second flight path of the second trajectory from the second (see fig 2, where 222 is the notification point and 214 is the touchdown point. see also fig 3a, where 304 is the designated touchdown point and 306/308 is the alternate touchdown points. Aircraft follow the point 306/308 when unable to land on designated point. Arrow from 222 to 306 is interpreted as the second flight path. 224, top descent point is in between 222 and 308/306/304. The vertical arrow showing the 10 sec to TD is the location of 224.); and 
at the (see fig 2, where different types of flight protocol is shown e.g. from 218 to 224 has different protocol compare to 224 to 214. see also fig 3a, where flight path to 308 is different from flight path to 306. Per [0034] and [0088] of PGPUB of submitted specification, taking off, cursing and landing has different protocols. And select one protocol from previously stored protocol based on the need and context.).
Paduano does not explicitly disclose takeoff and cruising. 
However Paduano further discloses a software for auto/pilot mode sequence for completing takeoff (see [0056], where “To maintain identical software for both autonomous and piloted mode scenarios, the following sequence of events may be employed to navigate the aerial vehicle 102 to the initial point 220: … the pilot completes takes off; (3) the mission  has taken off without a launch command”; see also [0024], where “In certain aspects, said aerial vehicle may be a vertical take-off and landing aerial vehicle.”; see also [0035]). and
 Paduano further discloses a system for cursing an aircraft (See also [0093], where “An objective of the foregoing is to enable safe aerial vehicle 102 operations during launch, cruise, and descent by making the aerial vehicle 102 aware of its environment. Thus, an objective of the AACU system may be to ensure a safe final approach and a stable touchdown, and environmental awareness during launch and/or cruise…. During cruise flight and during final approach, the sensor suite may be used to find obstacles such as buildings, trees, wires and towers that might not be known ahead of time.”; see also [0106]).
Paduano does not disclose the following limitation:
reaching a cruising waypoint at an end of the flight path.
However Lacombe discloses a method of adjusting trajectory of an aircraft, wherein reaching a cruising waypoint at an end of the flight path (see [0015], where “the aircraft must travel the climb circuit 11 so as to attain a set point altitude ALT3 allowing it to reach its cruising trajectory 9.”; see also [0036], where “the aircraft being able to exit the exit HOLD once the set point altitude has been attained and the lock-on point traversed and to begin a cruising flight”; cruising altitude/height is defined/set so that aircraft can reach to specified height at the end of takeoff.).
Before the effective filling date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have modified Paduano to incorporate the teachings of Lacombe by including the above feature, reaching a cruising waypoint at an end of the flight path, for faster and efficient fuel use by setting a cruising height on the flight path and avoid looping around when aircraft climb up to reach cruising trajectory.
Regarding claim 19, Paduano further discloses a non-transitory computer readable medium, wherein the second trajectory is a (see [0016], where “In certain aspects, said one or more routes may comprise (I) a launch route, (2) an approach route, and (3) a flight route.”; launch, approach and flight routes have different flight route/method/protocol. Each of them is interpreted as separate protocol. See also fig 3a, where First flight path (designated flight path for landing at 304) is shown by arrow from 222 to 304. Second trajectory (alternate flight path for landing at 306) is shown by arrow from 222 to 306. Second trajectory is following the same protocol (landing) as first trajectory, just landing on a different location.), the functions comprising: 
after causing the aircraft to follow the second flight path of the second trajectory from the second (see fig 2, where 222 is the notification point and 214 is the touchdown point. see also fig 3a, where 304 is the designated touchdown point and 306/308 is the alternate touchdown points. Aircraft follow the point 306/308 when unable to land on designated point. Arrow from 222 to 306 is interpreted as the second flight path. 224, top descent point is in between 222 and 308/306/304. The vertical arrow showing the 10 sec to TD is the location of 224.); and 
at the first flight path selection protocol (see fig 2, where different types of flight protocol is shown e.g. from 218 to 224 has different protocol compare to 224 to 214. see also fig 3a, where flight path to 308 is different from flight path to 306. Per [0034] and [0088] of PGPUB of submitted specification, taking off, cursing and landing has different protocols. And select one protocol from previously stored protocol based on the need and context.).
Paduano does not explicitly disclose takeoff and cruising. 
However Paduano further discloses a software for auto/pilot mode sequence for completing takeoff (see [0056], where “To maintain identical software for both autonomous and piloted mode scenarios, the following sequence of events may be employed to navigate the aerial vehicle 102 to the initial point 220: … the pilot completes takes off; (3) the mission sequencer detects that the aerial vehicle 102 has taken off without a launch command”; see also [0024], where “In certain aspects, said aerial vehicle may be a vertical take-off and landing aerial vehicle.”; see also [0035]). and
 Paduano further discloses a system for cursing an aircraft (See also [0093], where “An objective of the foregoing is to enable safe aerial vehicle 102 operations during launch, cruise, and descent by making the aerial vehicle 102 aware of its environment. Thus, an objective of the AACU system may be to ensure a safe final approach and a stable touchdown, and environmental awareness during launch and/or cruise…. During cruise flight and during final approach, the sensor suite may be used to find obstacles such as buildings, trees, wires and towers that might not be known ahead of time.”; see also [0106]).
Paduano does not disclose the following limitation:
reaching a cruising waypoint at an end of the flight path.
reaching a cruising waypoint at an end of the flight path (see [0015], where “the aircraft must travel the climb circuit 11 so as to attain a set point altitude ALT3 allowing it to reach its cruising trajectory 9.”; see also [0036], where “the aircraft being able to exit the exit HOLD once the set point altitude has been attained and the lock-on point traversed and to begin a cruising flight”; cruising altitude/height is defined/set so that aircraft can reach to specified height at the end of takeoff.).
Before the effective filling date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have modified Paduano to incorporate the teachings of Lacombe by including the above feature, reaching a cruising waypoint at an end of the flight path, for faster and efficient fuel use by setting a cruising height on the flight path and avoid looping around when aircraft climb up to reach cruising trajectory.

Claim(s) 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2015/0323932 (“Paduano”), as applied to claim 1 above, and in view of US 2010/0274419 (“Lacombe”), as applied to claim 3 above, and further in view of US 2020/0073412 (“Mcnair”).
Regarding claim 4, Paduano further discloses a method, wherein the first flight path selection protocol comprises selecting from a set of available flight paths within a set of constraints comprising the predetermined hover point, the first flight path (see [0042], where “Another objective of the AACU system is threat and/ or obstacle detection and avoidance, autonomous landing site selection,”; see also [0084], where “a route selection from the mission Flight path is selected that specifies rally point (hover point) and approach waypoints (flight path).). 
Paduano discloses a method wherein touchdown zone is determined based on the physical characteristics of the designated touchdown zone (see [0017], where “In certain aspects, said supervisory control system may be configured to determine, using said sensor package, whether the designated touchdown zone is feasible, based at least in part on a physical characteristic of the designated touchdown zone.”). 
Paduano in view of Lacombe does not explicitly disclose the following limitation: a clearance zone associated with a size of the aircraft.
However Mcnair further discloses a method for aircraft takeoff and landing, wherein a clearance zone associated with a size of the aircraft (see [0022], where “VTOL aircraft exist in a variety of different sizes and shapes and, as such, appropriate locations within the landing area for take-off or landing events can vary with the sizes and shapes of the aircraft.”).
Before the effective filling date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have modified Paduano in view of Lacombe to incorporate the teachings of Mcnair by including the above feature, a clearance zone associated with a size of the aircraft, for efficiently using the landing area by dynamically monitoring the landing area and also ensuring the safety (avoid collision) during landing by maintaining enough distance between aircraft and obstacle.

Claim(s) 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2015/0323932 (“Paduano”), as applied to claim 1 above, and in view of US 2010/0274419 . 
Regarding claim 5, Paduano further discloses a method, wherein the second flight path selection protocol comprises using a control software  (see [0043], where “The AACU system, which functions as a form of supervisory control system, generally comprises, …. route and trajectory planner for generating vehicle path commands;”; see also [0048], where “the AACU system may be further capable of generating complete paths from launch to landing (or touchdown), which, in certain aspects, may be modifiable by a human in a supervisory control role in real time, and to generate and execute new paths as dictated by mission plan data contingencies.”; see also [0086], where “Depending on mission urgency or the priority given to saving fuel , different paths might be preferred. The algorithm will choose paths that optimize a large set of criteria, some of which might change during the mission.”; see also [0093], where “An objective of the foregoing is to enable safe aerial vehicle 102 operations during launch, cruise, and descent by making the aerial vehicle 102 aware of its environment. Thus, an objective of the AACU system may be to ensure a safe final approach and a stable touchdown, and environmental awareness during launch and/or cruise. For example, AACU perception may: (1) support cruise speeds… During cruise flight and during final approach, the sensor suite may be used to find obstacles such as buildings, trees, wires and towers that might not be known ahead of time.”; see also [0106], where “Obscurant Penetration and Obstacle Detection During En Route Cruise.”; AACU software ensure safe cruise and choose a flight path.).
Rapidly Expanding Random Tree (RRT) to generate and select flight path.
However Roy discloses a method of trajectory generation for UAVs by Rapidly Expanding Random Tree (RRT) (see col 21, lines 11-14,  where “the computer-based flight planner may perform a rapidly exploring random tree (RRT) algorithm, or other similar algorithm, to generate a plurality of trajectories between a starting point and an ending point.”; see also col 24, lines 2-5, where “the flight planner module 714 may perform a rapidly exploring random tree (RRT) algorithm, or other similar algorithm, to generate a plurality of trajectories between a starting point and an ending point.”). 
Before the effective filling date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have modified Paduano in view of Lacombe and Mcnair to incorporate the teachings of Roy by including the above feature, Rapidly Expanding Random Tree (RRT), for providing a real time flight path efficiently/faster by scanning the surrounding areas incrementally and adding various constraints (e.g. obstacles, speed limit etc.).

Claim(s) 6 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2015/0323932 (“Paduano”), as applied to claim 1 and 18 above, and in view of US 2010/0274419 (“Lacombe”), as applied to claim 3 and 19 above, and further in view of US 2018/0129635 (“Saptharishi”). 
Regarding claim 6, Paduano in view of Lacombe does not disclose the following limitations: 
following the flight path for the cruising trajectory until reaching a descent waypoint; and 
at the descent waypoint, selecting a flight path for a descent trajectory in accordance with a third flight path selection protocol that is different from the first flight path selection protocol and the second flight path selection protocol.
 However Saptharishi discloses a method, comprising: 
following the flight path for the cruising trajectory until reaching a descent waypoint (see fig 7, where vertical situation display, 504 is showing three different segment of flight (take-off, cruising and landing). It also shows that flight path is following level assignment/cruising from TILLS (start of cruising) to MILEN (end of cruising/start descending). see also [0032], where “the lateral profile comprises the inbound segments for the flight plan leg and the associated entry and exit transition trajectories between the flight plan legs.”); and 
at the descent waypoint, selecting a flight path for a descent trajectory in accordance with a third flight path selection protocol that is different from the first flight path selection protocol and the second flight path selection protocol (see [0031], where “the flight plan data comprises the planned or target flight path for the aircraft 10, from take-off to landing, which can include a selected flight plan for take-off, a selected flight plan for level or cruising flight, a selected flight plan for approach to landing, and so on.”; three different flight plan for take-off, cruising and landing.).
Before the effective filling date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have modified Paduano in view of Lacombe to incorporate the 
Regarding claim 20, Paduano in view of Lacombe does not disclose the following limitations: 
following the flight path for the cruising trajectory until reaching a descent waypoint; and 
at the descent waypoint, selecting a flight path for a descent trajectory in accordance with a third flight path selection protocol that is different from the first flight path selection protocol and the second flight path selection protocol.
However Saptharishi further discloses a non-transitory computer readable medium, comprising: 
following the flight path for the cruising trajectory until reaching a descent waypoint (see fig 7, where vertical situation display, 504 is showing three different segment of flight (take-off, cruising and landing). It also shows that flight path is following level assignment/cruising from TILLS (start of cruising) to MILEN (end of cruising/start descending). see also [0032], where “the lateral profile comprises the inbound segments for the flight plan leg and the associated entry and exit transition trajectories between the flight plan legs.”); and 
at the descent waypoint, selecting a flight path for a descent trajectory in accordance with a third flight path selection protocol that is different from the first flight path selection protocol and the second flight path selection protocol (see [0031], where “the flight plan data comprises the planned or target flight path for the aircraft 10, from take-off to landing, which can include a selected flight plan for take-off, a selected flight plan for level or cruising flight, a .
Before the effective filling date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have modified Paduano in view of Lacombe to incorporate the teachings of Saptharishi by including the above feature for maintaining passengers comfort by avoiding unexpected speed/elevation change during flight.

Claim(s) 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2015/0323932 (“Paduano”), as applied to claim 1 above, in view of US 2010/0274419 (“Lacombe”), as applied to claim 3 above, and in view of US 2018/0129635 (“Saptharishi”), as applied to claim 6 above, and further in view of US 9,262,929 (“Roy”). 
Regarding claim 7, Paduano further discloses a method, wherein the third flight path selection protocol comprises selecting an initial descent path from a set of available flight paths within a set of constraints and using a software (see [0042], where “Another objective of the AACU system is threat and/or obstacle detection and avoidance, autonomous landing site selection, and descent-to-land capabilities that incorporate autonomous mission planning technologies in an open architecture framework that interfaces seamlessly with the aerial vehicle and Unmanned Aerial System (UAS) network and control infrastructures.”; see also [0048], where “the AACU system may be further configured to detect and negotiate any conditions that could prevent a safe approach and/or landing (e.g., unsafe/unstable ground composition, marshy/muddy ground, vegetation, and/or water) and  may begin scanning using the sensor package to detect, for example, terrain features and large obstacles.”; see also [0048], where “the AACU system may be further capable of generating complete paths from launch to landing (or touchdown), which, in certain aspects, …, and to generate and execute new paths as dictated by mission plan data contingencies.”; see also [0086], where “The algorithm will choose paths that optimize a large set of criteria, some of which might change during the mission.”; see also fig 3a, where alternate flight path/touchdown zone is selected as designated flight path/touchdown zone is not feasible to land.).
Paduano in view of Lacombe and Saptharishi does not disclose a Rapidly Expanding Random Tree (RRT) to generate and select flight path.
However Roy further discloses a method of trajectory generation for UAVs by Rapidly Expanding Random Tree (RRT) (see col 21, lines 11-14,  where “the computer-based flight planner may perform a rapidly exploring random tree (RRT) algorithm, or other similar algorithm, to generate a plurality of trajectories between a starting point and an ending point.”; see also col 24, lines 2-5, where “the flight planner module 714 may perform a rapidly exploring random tree (RRT) algorithm, or other similar algorithm, to generate a plurality of trajectories between a starting point and an ending point.”). 
Before the effective filling date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have modified Paduano in view of Lacombe and Saptharishi to incorporate the teachings of Roy by including the above feature, Rapidly Expanding Random Tree (RRT), for providing a real time flight path efficiently/faster by scanning the surrounding areas incrementally and adding various constraints (e.g. obstacles, speed limit etc.).

Claim(s) 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2015/0323932 (“Paduano”), as applied to claim 1 above, and further in view of US 9,262,929 (“Roy”). 
 Regarding claim 8, Paduano further discloses a method, wherein the second trajectory is a  (see [0053], where “the main operating base 112 may transmit to the aerial vehicle 102 mission data that may comprise a set of routes, per NATO Standardization Agreement 4586 (STANAG-4586), including, for example: (1) launch route; (2) approach route; (3) flight route; (4) contingency A; and (5) contingency B.”; see also [0076]), the method comprising: 
after causing the aircraft to follow the second flight path of the second trajectory from the second (see [0042], where “Another objective of the AACU system is threat and/ or obstacle detection and avoidance, autonomous landing site selection, and descent-to-land capabilities that incorporate autonomous mission planning technologies in an open architecture framework that interfaces seamlessly with the aerial vehicle and Unmanned Aerial System (UAS) network and control infrastructures.”; see also [0048], where “the AACU system may be further configured to detect and negotiate any conditions that could prevent a safe approach and/or landing (e.g., unsafe/unstable ground composition, marshy/muddy ground, vegetation, and/or water) and  may begin scanning using the sensor package to detect, for example, terrain features and large obstacles.”; see also [0047]. Obstacles corresponds to triggering event.); and 
responsive to detecting the triggering event, transitioning to a second flight path selection protocol that comprises using a (see also [0048], where “the AACU system may be further capable of generating complete paths from launch to landing (or touchdown), which, in certain aspects, …, and to generate and execute new paths as dictated by mission plan data contingencies.”; see also [0086], where “The algorithm will choose paths that optimize a large set of criteria, some of which might change during the mission.”; see also fig 3a, where alternate flight path/touchdown zone is selected as designated flight path/touchdown zone is not feasible to land.).
Paduano does not explicitly disclose takeoff. 
However Paduano further discloses a software for auto/pilot mode sequence for completing takeoff (see [0056], where “To maintain identical software for both autonomous and piloted mode scenarios, the following sequence of events may be employed to navigate the aerial vehicle 102 to the initial point 220: … the pilot completes takes off; (3) the mission sequencer detects that the aerial vehicle 102 has taken off without a launch command”; see also [0024], where “In certain aspects, said aerial vehicle may be a vertical take-off and landing aerial vehicle.”; see also [0035]). The intent of this is to eventually use the software for both takeoff and landing of an aircraft. 
.
Paduano does not disclose a Rapidly Expanding Random Tree (RRT) to generate and select flight path.
However Roy further discloses a method of trajectory generation for UAVs by Rapidly Expanding Random Tree (RRT) (see col 21, lines 11-14,  where “the computer-based flight planner may perform a rapidly exploring random tree (RRT) algorithm, or other similar algorithm, to generate a plurality of trajectories between a starting point and an ending point.”; see also col 24, lines 2-5, where “the flight planner module 714 may perform a rapidly exploring random tree (RRT) algorithm, or other similar algorithm, to generate a plurality of trajectories between a starting point and an ending point.”). 
Before the effective filling date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have modified Paduano to incorporate the teachings of Roy by including the above feature, Rapidly Expanding Random Tree (RRT), for providing a real time flight path efficiently/faster by scanning the surrounding areas incrementally and adding various constraints (e.g. obstacles, speed limit etc.).

Claim(s) 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2015/0323932 (“Paduano”), as applied to claim 1 above, and further in view of US 2016/0364248 (“Zimmerman”). 
Regarding claim 9, Paduano further discloses a method, comprising determining the first trajectory, wherein determining the first trajectory comprises: 
receiving information indicative of a plurality of  (see [0055], where “During autonomous normal flight mode, the aerial vehicle 102 may be commanded by the main operating base 112 to launch and follow a predefined launch route in accordance with, for example, the mission data previously received by the aerial vehicle 102.”; see also [0080], where “Whenever the mission plan service receives a route data request from another ROS node, it may use the previous route and waypoint identifiers to fetch the corresponding series of waypoints and sends a route data reply with the requested number of waypoints back to the requestor.”; see also [0102].). 
Paduano does not explicitly disclose takeoff. 
However Paduano further discloses a software for auto/pilot mode sequence for completing takeoff (see [0056], where “To maintain identical software for both autonomous and piloted mode scenarios, the following sequence of events may be employed to navigate the aerial vehicle 102 to the initial point 220: … the pilot completes takes off; (3) the mission sequencer detects that the aerial vehicle 102 has taken off without a launch command”; see also [0024], where “In certain aspects, said aerial vehicle may be a vertical take-off and landing aerial vehicle.”; see also [0035]). The intent of this is to eventually use the software for both takeoff and landing of an aircraft. 
.
Paduano also does not disclose the following limitations:
receiving information ….. indicative of past trajectories taken during takeoff of a plurality of aircraft 
determining common features of the plurality of past trajectories; and 
generating the first trajectory based on the common features.
However Zimmerman discloses a control method of UAVs, wherein receiving information ….. indicative of past trajectories taken during takeoff of a plurality of aircraft (See [0031], where “At block 605, a plurality of objects associated with a first UAV is displayed on a map of a region. The objects may include points of interest such as a current location of the first UAV, the flight path of the first UAV, historical (e.g., previous) flight paths of the first UAV, launch and landing location of the first UAV, first UAV controls, contingency routes, and buildings of interest, among other things.”; see also [0033], where “For example, a user may have previously controlled a first UAV and a second UAV. When a user selects a third UAV to control, based on the analysis of the history, the controls or appearance may be adapted to the first UAV, the second UAV, the now selected third UAV, or a combination of the first, second, or third UAV.”; historical information (e.g. flight paths) of multiple UAVs is stored.); historical flight path corresponds to past trajectory.).
determining common features of the plurality of past trajectories (See also [0033], where “The history may include errors in handling/controlling the previous UAVs, common common features corresponds to common emergency situation. See also [0015]); and 
generating the first trajectory based on the common features (See [0027], where “The flight plan services 316 may generate respective flight plan solutions 320 for the UAVs 318 based on inputs 322, with flight planning personnel 324 and/or one or more databases 326 providing inputs 322.”; 316 is generating flight plan based on database. See also [0031], where “At block 615, responsive to a device receiving and indication that the second UAV has been selected for display or control, an appropriate map may be automatically displayed for the second UAV.”; see also [0032], where “appropriate controls and appearance for the UAVs may include waypoints.”; see also [0033], where “For example, a user may have previously controlled a first UAV and a second UAV. When a user selects a third UAV to control, based on the analysis of the history, the controls or appearance may be adapted to the first UAV, the second UAV, the now selected third UAV, or a combination of the first, second, or third UAV.”; see also [0029]. Based on the historical information control of UAV is adapted (modify the initial trajectory).).
Before the effective filling date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have modified Paduano to incorporate the teachings of Zimmerman by including the above feature for reducing the complexity of trajectory computation that will also avoid collision and safer launching, landing and cruising.

Claim(s) 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2015/0323932 (“Paduano”), as applied to claim 1 above, and further in view of US 2016/0042637 (“Cahill”). 
Regarding claim 10, Paduano further discloses a method, comprising, responsive to determining that the obstacle obstructs the first flight path of the first trajectory: 
causing the aircraft to hover at a  (see fig 2, where 218 is the rally point, 220 is the initial point and 222 is the notification point; aircraft is hovered at 222, predetermined notification point and start landing/touching down. see also [0058], where “the AACU system may be further capable of generating complete paths from launch to landing (or touchdown)”; see also fig 3a, [0061] and [0112]); 
scanning the environment of the aircraft a second time (see [0043], where “The AACU system, which functions as a form of supervisory control system, generally comprises, for example: (1) a sensor package to accomplish detection of obstacles and perception of physical features and their properties”; see also [0048], where “The AACU system may be configured to avoid obstacles (both static and dynamic) in flight, as well as in the descent-to-land phase, in a potentially satellite-denied environment. Further, a consideration of the AACU system is the approach, descent, and landing phase, so the intent for obstacle avoidance is to consider navigation in low-level flight envelopes. Such obstacles could be static (e.g., towers, trees, building, etc.) or dynamic, (e.g., no fly zones due to enemy activity, other vehicles, etc.).”; see also [0062], where “the aerial vehicle 102 may begin scanning using the sensor package to ; and 
determining that no obstacle obstructs the (see [0042], where “Another objective of the AACU system is threat and/ or obstacle detection and avoidance,”; see also [0048], where “The AACU system may be configured to avoid obstacles (both static and dynamic) in flight”; see also [0088], where “It quickly produces and iterates on a new commanded path that avoids any detected obstacles and that the vehicle can follow.”), 
wherein causing the aircraft to follow the (see [0042], system is detecting obstacle and planning a route by avoiding obstacle. See also [0086], where “Route planning may be facilitated via a software algorithm …. of routing multiple vehicles using a combination of data from maps as well as incrementally discovered information from the onboard sensors. …. First, it explicitly considers a 4D space com-route planner plans route based on the presence of obstacles. Where …. consideration of moving obstacles such as weather or other vehicles that must be avoided.”; see also [0088], where “The trajectory generation scheme also continuously improves and optimizes trajectories based on the criteria specified. It quickly produces and iterates on a new commanded path that avoids any detected Aircraft is following that alternate path if no obstacles or not detecting obstacles in the way.).
Paduano does not explicitly disclose takeoff. 
However Paduano discloses a software for auto/pilot mode sequence for completing takeoff (see [0056], where “To maintain identical software for both autonomous and piloted mode scenarios, the following sequence of events may be employed to navigate the aerial vehicle 102 to the initial point 220: … the pilot completes takes off; (3) the mission sequencer detects that the aerial vehicle 102 has taken off without a launch command”; see also [0024], where “In certain aspects, said aerial vehicle may be a vertical take-off and landing aerial vehicle.”; see also [0035]). The intent of this is to eventually use the software for both takeoff and landing of an aircraft. 
Thus, it would have been obvious to a person of ordinary skill in the art to modify Paduano with also having the aircraft taken off by generating alternate takeoff points (and trajectory of the aircraft) based on the sensor data for avoiding in flight collision.
Paduano also does not disclose that aircraft to hover at a second hover point.
However Cahill discloses a method of hovering drone, wherein drone hovers at a second hover point (see [0038], where “The drone 102 travels to the location based on the route and upon arrival the drone 102 begins monitoring. Once the drone 102 arrives at the location, the drone 102 may hover at a second particular altitude above the person for a particular period of time. The second particular altitude may be the same altitude as the first particular altitude or a different altitude from the first particular altitude. The video, photographs, and/or the audio may be based on an aerial view of the person. In another .
Before the effective filling date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have modified Paduano to incorporate the teachings of Cahill by including the above feature, at a second hover point, for generating collision free flight path by monitoring the different locations.

Claim(s) 11-13 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2015/0323932 (“Paduano”), as applied to claim 1 and 14 above, and further in view of US 2019/0235502 (“Lindsey”). 
Regarding claim 11, Paduano does not disclose the following limitation: 
wherein determining the second takeoff waypoint comprises rotating the first flight path through a set of nominal orientations at the predetermined hover point to determine whether any nominal orientations in the set of nominal orientations avoids the obstacle.
 However Lindsey discloses a method of determining flight plans for vertical take-off and landing of aerial vehicles, wherein determining the second takeoff waypoint comprises rotating the first flight path through a set of nominal orientations at the predetermined hover point to determine whether any nominal orientations in the set of nominal orientations avoids the obstacle (see [0096], where “The system may test for an optimal flight plan by calculating a flight plan for the straight-line segments as shown in FIG. 11A, and then rotate 1104 the straight-line segments 1102 by a set amount, such as five degrees, and determine a new flight plan.”; see also [0097], where flight path is generated by rotating the aerial vehicle incrementally. And finalize the path based on the absence obstacle to avoid collision. see also [0104], where “the aerial vehicle may have a sense and avoid system to avoid collision with another aerial vehicle, obstacle, or the like.”; see also fig 4, where a method of waypoints determination is shown. See also [0035], where “a starting and/or end point may be one of many types including, but not limited to, straight-line, arcuate, take-off, orientation transition, hover, or landing.”; see also [0088] and [0111]).
Before the effective filling date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have modified Paduano to incorporate the teachings of Lindsey by including the above feature for identifying flight path (takeoff waypoint) without moving/rotating the aircraft randomly and maintaining the passengers comfort by avoiding unexpected movement. 
Regarding claim 12, Paduano further discloses a method, wherein the first flight path at the predetermined hover point that avoids the obstacle (see fig 2, where 218 is the rally point, 220 is the initial point and 222 is the notification point; aircraft is hovered on 222/214 then start landing/touching down. see also fig 3a, where designated and alternate landing zone and flight path is shown. Fist landing waypoint is in between vertical arrow showing “30 second to TD” and “10 second to TD”. see also [0048], where “the AACU system may be further capable of generating complete paths from launch to landing (or touchdown)”; see also [0062], where “the aerial vehicle 102 may begin scanning using the sensor package to detect, for example, terrain features and large obstacles.”; Designated landing zone is scanned for obstacles/feasibility before landing. Does not move forward along the designated landing path if there is obstacle on the designated landing zone. So aircraft is scanning the area/zone before moving forward. Scanning an area before moving forward is interpreted as hovering at a point/location. see also [0061] and [0112]).
Paduano does not disclose the following limitation: 
rotating the first flight path through the set of nominal orientations until reaching a nominal orientation that avoids the obstacle. 
However Lindsey further discloses a method of determining flight plans for vertical take-off and landing of aerial vehicles, wherein determining the second takeoff waypoint comprises: 
rotating the first flight path through the set of nominal orientations until reaching a nominal orientation that avoids the obstacle (see [0096], where “The system may test for an optimal flight plan by calculating a flight plan for the straight-line segments as shown in FIG. 11A, and then rotate 1104 the straight-line segments 1102 by a set amount, such as five degrees, and determine a new flight plan.”; flight path is generated by rotating the aerial vehicle incrementally. And finalize the path based on the absence obstacle to avoid collision. see also [0085], where “The user or operator could confirm the new flight plan does not cause any issues, such as flying over a certain geographical location or flying too close to an obstacle.”; see also [0088], where “In certain embodiments, the flight plan can be dynamically created and/or changed based on updated information including, but not limited to, current wind speed or unknown obstacles within the flight plan.”).
Before the effective filling date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have modified Paduano to incorporate the teachings of Lindsey by including the above feature for identifying flight path (takeoff waypoint) without 
Regarding claim 13, Paduano further discloses a method, wherein determining the  waypoint comprises: 
determining that (see fig 3a, where arrow showing return to base as touchdown zone is infeasible. Infeasibility may arise due to the presence of obstacle. See also [0065], where “If the AACU system determines that the designated touchdown zone 304 is infeasible at 408, the AACU system will identify one or more alternate touchdown zones 306 and await approval at Step 414. At Step 414, an alternate touchdown zone may be provided, directing the aerial vehicle 102 to land at said alternate touchdown zone at Step 410. Alternatively, the aerial vehicle 102 may be waved off, causing the aerial vehicle 102 to proceed to wave-off at 416. In yet another alternative, the mission may be aborted (Step 420), either via a command from the flight controller or a time out, thus causing the aerial vehicle 102 to return to a predetermined location, such as the base.”); 
Paduano does not disclose the following limitations:
translating the first flight path to a nominal hover point; and 
rotating the first flight path through a second set of nominal orientations at the nominal hover point until reaching a nominal orientation that avoids the obstacle.
 However Lindsey further discloses a method of determining flight plans for vertical take-off and landing of aerial vehicles, wherein determining the second takeoff waypoint comprises: 
translating the first flight path to a nominal hover point (per submitted specification, limitation is interpreted as changing the start point of first path to another start point (see at least [0052], [0057] and fig 4 of PGPUB of submitted specification). see Lindsey [0088], where “the flight plan can be dynamically created and/or changed based on updated information including, but not limited to, current wind speed or unknown obstacles within the flight plan.”; see also [0035], where “a flight segment may consist of a series of data points including, but not limited to, a starting point, an end point, a segment identification number, and a segment type identification.”; see also  [0072], where “The take-off location and landing location may be the same location or a different location.” flight plan is changed based on obstacle identified on the path. Changed flight plant include different starting point.); and 
rotating the first flight path through a second set of nominal orientations at the nominal hover point until reaching a nominal orientation that avoids the obstacle (see [0096], where “The system may test for an optimal flight plan by calculating a flight plan for the straight-line segments as shown in FIG. 11A, and then rotate 1104 the straight-line segments 1102 by a set amount, such as five degrees, and determine a new flight plan.”; flight path is generated by rotating the aerial vehicle incrementally. And finalize the path based on the absence obstacle to avoid collision. see also [0085], where “The user or operator could confirm the new flight plan does not cause any issues, such as flying over a certain geographical location or flying too close to an obstacle.”).
Before the effective filling date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have modified Paduano to incorporate the teachings of Lindsey by including the above feature for identifying flight path (takeoff waypoint) without 
Regarding claim 17, Paduano further discloses a method, wherein a ground control system (see [0049], where “The AACU system may be configured to be monitored and supervised through a ground control station”).
Paduano does not disclose the following limitations:
receiving a range of acceptable heights and orientations for taking off with the aircraft; and 
determining that the second takeoff waypoint falls within the range of acceptable heights and orientations
However Lindsey further discloses a method of determining flight plans for vertical take-off and landing of aerial vehicles, comprising a ground control system (see fig 1, where aerial vehicle is controlled by a ground control station, 120), wherein determining the second takeoff waypoint comprises: 
receiving, from the ground control system, a range of acceptable heights and orientations for taking off with the aircraft (see [0035], where “the flight segments are arcuate flight paths of a defined height…. arcuate flight segments can be defined by a series of three points that can indicate a radius, center, and travel direction (clockwise or counter-clockwise). In still yet additional embodiments again, the three points defining an arcuate flight segment may indicate a starting point, ending point, and middle point of the arcuate flight path.”; see also [0061], where “The flight-tracking module 302 may receive an input defining a flight ; and 
determining that the second takeoff waypoint falls within the range of acceptable heights and orientations (See also [0035], where “the flight segments are arcuate flight paths of a defined height…. a starting and/or end point may be one of many types including, but not limited to, straight-line, arcuate, take-off, orientation transition, hover, or landing.”; see also [0066], where “this creates a situation wherein the UAV 410 may make a narrow turn, which may cause the UAV 410 to expend more energy and yield a less energy-efficient route.”; see also [0083], where “processes for determining the flight plan for a given flight area geometry may include utilizing pre-defined flight segments. In a number of embodiments, a flight plan can be composed of flight segments, which are themselves arcuate flight paths composed of lines and arcs within aerial space sequenced together to cover the determined flight area geometry.”).
Before the effective filling date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have modified Paduano to incorporate the teachings of Lindsey by including the above feature for identifying flight path (takeoff waypoint) without moving/rotating the aircraft randomly and maintaining the passengers comfort by avoiding unexpected movement. 

Claim(s) 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2015/0323932 (“Paduano”), as applied to claim 14 above, and further in view of US 2019/0035291 (“Saxena”). 
Regarding claim 15, Paduano further discloses a system, wherein the one or more sensors comprises a light detection and ranging (LIDAR) device (see [0068), where “The motion planner 504 may be configured to receive data (e.g., obstacle and state data) from the sensing and perception module 514, which may receive data measurements from various sensors, such as Light Detection and Ranging (LIDAR) 524,”; see [0095], where “With a very large field of regard (180°), the Scanning LID AR may be used as a primary sensor for environmental perception, whereby the laser ranging is capable penetrates all but heavy obscurants. The same LIDAR may be used for gesture recognition of personnel indicating final approval to land or a wave-off Small LIDARs, positioned appropriately, may also be used to determine if the aerial vehicle 102 is sinking in vegetation or soft terrain, and to avoid tail strikes during launches involving pedal turns.”).
Paduano does not disclose the following limitation:
wherein the sensor data comprises three-dimensional (3D) point cloud data detected by the LIDAR device.
However Saxena discloses a lidar based aircraft collision avoidance system, wherein the sensor data comprises three-dimensional (3D) point cloud data detected by the LIDAR device (see [0032], where “3D LIDAR sensors 106 is preferably enclosed in an aircraft”; see also [0043], where “When a 3D LIDAR sensor 106 is mounted in each of these aircraft exterior lights, the field-of-view of each of the associated 3D LIDAR sensor 106 is illustrated in FIG. 10. As FIG. 10 depicts”; see also fig 2).
Before the effective filling date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have modified Paduano to incorporate the teachings of Saxena sensor data comprises three-dimensional (3D) point cloud data detected by the LIDAR device, for determining location and physical dimension of sensed object (obstacle) more accurately which will increase the landing safety by avoiding obstacles and maintaining enough clearance from the obstacle. 

Claim(s) 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2015/0323932 (“Paduano”), as applied to claim 14 above, and further in view of US 2020/0286388 (“Velastri”). 
Regarding claim 16, Paduano further discloses a system, comprising a user interface (see [0070], where “The user interface may be remotely coupled and/or may include, for example, a computer, a keyboard, mouse, touch screen, joystick, and the like.”), wherein determining the second takeoff waypoint comprises: 
determining a plurality of potential second (see fig 3a-c, where 304 is the designated landing point and arrow from 222 to 304 shows the designated route for landing. 306 and 308 is the alternate landing points and arrows from 222 to 306 and 222 to 308 show the alternate routes for landing at 306/308. Alternate route is determined based on the infeasibility e.g. obstacles identified by sensor on/en route to predetermined landing point.); 
providing, by way of the user interface,  (see [0042], where “Another objective of the AACU system is threat and/ or obstacle detection and avoidance, autonomous landing site selection, and descent-to-land capabilities  may further comprise a user interface … allowing an operator …. to input commands, control operation, and/or adjust settings of AACU system.”; see also [0048], where “The AACU system may be configured to avoid obstacles (both static and dynamic) in flight, as well as in the descent-to-land phase,”; see also [0084], where “a route selection”; see also [0063]); and 
receiving, by way of the user interface, an indication of a selected potential second (see also [0048], where “the AACU system may be further capable of generating complete paths from launch to landing (or touchdown), which, in certain aspects, …, and to generate and execute new paths as dictated by mission plan data contingencies.”; See also [0070], where “The AACU system may receive and transmit, … The flight controller 502 may further comprise a user interface … allowing an operator …. to input commands, control operation, and/or adjust settings of AACU system.”; see also fig 3a, where alternate flight path/touchdown zone is selected as designated flight path/touchdown zone is not feasible to land. Alternate location, 308 is chosen by operator and 306 is chosen by software. See also [0063], where alternate landing zone is selected and informed to operator/pilot. Pilot may or may not chose to land on the alternate landing zone).
Paduano does not explicitly disclose takeoff. 
However Paduano further discloses a software for auto/pilot mode sequence for completing takeoff (see [0056], where “To maintain identical software for both autonomous  has taken off without a launch command”; see also [0024], where “In certain aspects, said aerial vehicle may be a vertical take-off and landing aerial vehicle.”; see also [0035]). The intent of this is to eventually use the software for both takeoff and landing of an aircraft. 
Thus, it would have been obvious to a person of ordinary skill in the art to modify Paduano with also having the aircraft taken off by generating alternate takeoff points (and trajectory of the aircraft) based on the sensor data for avoiding collision during takeoff.
Paduano does not disclose explicitly providing, by way of the user interface, selectable options corresponding to each of the plurality of potential second takeoff.
However Velastri discloses a method, wherein providing, by way of the user interface, selectable options corresponding to each of the plurality of potential second route (see [0111], where “After generating the route, the route or multiple candidate routes can be transmitted to the aerial vehicle or drone or a device of the vehicle operator (e.g., UE 107 via an application 119 for controlling the aerial vehicle 101) for selection or execution by the drone.”; see also fig 14, where 1407 is a display).
Before the effective filling date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have modified Paduano to incorporate the teachings of Velastri by including the above feature, providing selectable options corresponding to each of the plurality of potential second takeoff, for determining risk level locally by an operator and 
Examiner Note
List of references not being used on the current rejection but relevant to current invention:
US 2016/00070265 (“Liu”) discloses a system and method for controlling moveable object by dynamically mapping the environment.
US 2017/0269588 (“Lema”) discloses a system and method for controlling UAV by defining a flight path.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SOHANA TANJU KHAYER whose telephone number is (408)918-7597.  The examiner can normally be reached on Monday - Thursday, 7 am-5.30 pm, PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abby Lin can be reached on 571-270-3976.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 

/S.T.K. /Examiner, Art Unit 3666
/ABBY Y LIN/Supervisory Patent Examiner, Art Unit 3666